Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Nos vemos obligados a disentir en el presente caso. Lo más “fácil” hubiera sido no hacerlo; ello debido al hecho de que, dados los hechos particulares del caso, la posición disidente que sostenemos no resulta ser la más “simpática”. La función judicial, sin embargo, no puede regirse por con-sideraciones de esa naturaleza.
Disentimos debido al hecho de que somos del firme cri-terio que la opinión mayoritaria emitida en el presente re-curso no sólo es una errónea en derecho sino que la misma constituye un peligroso precedente en nuestra jurisdicción. La citada decisión “abre las puertas”, y constituye “carta blanca”, para que el clima de politización extrema que desa-fortunadamente prevalece en nuestro País pueda acrecen-tarse, y agravarse, aún más.
Ello en vista del hecho de que la norma jurídica hoy *898implantada por la referida opinión mayoritaria tiene el po-tencial de permitir que muchas de las agencias, corporacio-nes e instrumentalidades públicas del Gobierno de Puerto Rico establezcan periódicos o publicaciones, análogas al mensuario universitario Diálogo, las cuales podrán ser im-punemente utilizadas por la administración de gobierno, de turno en un momento determinado de nuestra historia, para “exponer sus programas, proyectos, logros, realizacio-nes, proyecciones o planes”(1) aun durante años eleccionarios.
H
Como surge de la opinión mayoritaria emitida, el men-suario universitario Diálogo fue creado por la Escuela de Comunicaciones de la Universidad de Puerto Rico durante el 1986. Su personal, y principales colaboradores, está compuesto —en su inmensa mayoría— por estudiantes, profesores y empleados de la referida Escuela de Comuni-caciones; siendo su director, el codemandante Luis Fernando Coss, un empleado por contrato de la Universidad. Diálogo es distribuido, en forma gratuita, entre los estu-diantes, empleados y profesores de todos los recintos de la Universidad de Puerto Rico. El mismo es sufragado con fondos públicos y es utilizado —en palabras de la propia mayoría— “como un taller de práctica para los estudiantes de la mencionada Escuela” de Comunicaciones de la Uni-versidad de Puerto Rico. (Énfasis suplido.)
De lo expuesto surge con claridad que “Diálogo” es un apéndice de la Escuela de Comunicaciones de la Universi-dad, el cual fue creado para beneficio de los estudiantes de dicha Escuela. Dicho de la manera más sencilla, y exami-nado el asunto desde la perspectiva más objetiva e impar-cial posible, ‘Diálogo” no es otra cosa que un “laboratorio” *899en el cual los estudiantes y profesores de la mencionada Escuela de Comunicaciones practican o ponen en vigor las enseñanzas que se imparten, y que se reciben, en la misma", laboratorio similar o análogo a los relativos a otras disci-plinas que se enseñan en la Universidad de Puerto Rico.
HH H-1
No discrepamos de la aseveración, contenida en la opi-nión mayoritaria, pág. 886, a los efectos de que la “libertad de expresión es la quintaesencia de una sociedad democrá-tica”, como tampoco del hecho de que una prensa, libre y objetiva, constituye uno de los requisitos indispensables, o pilares fundamentales, de una sociedad democrática como la nuestra. De hecho, hemos sido “celosos guardianes” de la libertad de prensa. Nuestras decisiones al respecto consti-tuyen la mejor evidencia de ello.
Ahora bien, aquí realmente no nos enfrentamos a una situación en que el Estado pretende censurar o amordazar a un periódico o publicación privada. Se trata, repetimos, de un “taller de práctica” o laboratorio de la Escuela de Comunicaciones de la Universidad de Puerto Rico; la cual institución universitaria, independientemente de cómo se le clasifique, cuando menos es una corporación pública o una “criatura” del Estado.(2) Por otro lado, estamos conscientes de las bien intencionadas palabras expresadas por el Pre-sidente de la Universidad, al crearse Diálogo, a los efectos de que dicha publicación gozaría de “independencia editorial”.
Ante dicha situación fáctica, ¿puede aseverarse con co-rrección que dicho mensuario ha sido “designado” por el Estado como un foro público?
No hay duda de que, a la luz de la jurisprudencia fede*900ral pertinente,(3) puede argumentarse a favor o en contra de la posición de que Diálogo es un “foro público por designación”. Por otro lado, parece ser igualmente debati-ble la posición a los efectos de si una publicación de la Escuela de Comunicaciones de la Universidad de Puerto Rico —la cual, repetimos, fue creada con el propósito principal de que los estudiantes de dicha Escuela puedan prac-ticar lo que aprenden en la misma— cualifica o no como “beneficiaría” de la protección que le concede a la “prensa” la See. 4 del Art. II de la Constitución de Puerto Rico, L.P.R.A., Tomo 1.
H-1 Hrí HH
Ahora bien, para la correcta solución del recurso ante nuestra consideración, dichas interrogantes no tienen que ser contestadas. Ello así ya que, aun asumiendo a los fines de la argumentación que Diálogo haya sido “designado” como foro público por el Estado y/o que el mismo efectiva-mente sea beneficiario de la protección que confiere la See. 4 del Art. II de la Constitución, ante, somos del criterio que la aplicación a “Diálogo”, por la Comisión Estatal de Elec-ciones de las disposiciones del citado Art. 8.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3351, y de la See. 2.1 del Reglamento de Gastos de Difusión Pública del Go-bierno de 11 de diciembre de 1987, págs. 4-5, resiste y so-brepasa el “criterio de escrutinio estricto” que debe ser apli-cado en esta clase de situaciones. Véase U.N.T.S. v. Srio. de Salud, 133 D.P.R. 153 (1993).
Existe, no hay duda, un “interés gubernamental apre-miante” de parte del Estado de mantener y preservar, lo más incólume posible y libre de influencias indebidas, el ejercicio del derecho al sufragio en nuestra jurisdicción. *901Véase P.P.D. v. Gobernador II, 136 D.P.R. 916 (1994). Como este Tribunal expresara en el antes mencionado caso: “ ‘[t]anto nuestro ordenamiento constitucional como el nor-teamericano han reconocido a cabalidad la condición fundamental y preeminente del derecho al sufragio’ derecho que “es consustancial con la existencia misma de la democracia”. (Énfasis suplido y en el original.) Id., pág. 926, citando a Sánchez y Colón v. E.L.A. I, 134 D.P.R. 445 (1993). Ello así ya que, en las sabias e ilustrativas palabras del Tribunal Supremo Federal, el derecho al sufragio “pre-serva todos los demás derechos”. (Traducción nuestra.)(4)
Resulta mandatoria, en consecuencia, la conclusión a los efectos de que el “derecho de libertad de prensa” que pueda tener el mensuario Diálogo —apéndice o laboratorio de la Escuela de Comunicaciones de la Universidad de Puerto Rico— debe y tiene que ceder ante el “interés apre-miante” que tiene el Estado de mantener las elecciones ge-nerales que cada cuatro (4) años se celebran en el País lo más libre posible de propaganda e influencia política indebida.(5)
Lo procedente en derecho, por ende, sería que este Tribunal revocara la sentencia recurrida por el fundaménto de que el Estado tiene un “interés gubernamental apre-miante” —salvaguardar la pureza del derecho al sufra-gio— que válidamente le permite a la Comisión Estatal de Elecciones regular el contenido del mensuario “Diálogo” durante el año en que se celebran las elecciones generales en nuestro País-, ello al amparo de lo dispuesto por el citado Art. 8.001 de la Ley Electoral de Puerto Rico.
*902IV
Pero, aun hay más. La peligrosidad de la errónea norma hoy implantada por el Tribunal no tiene límite. No obs-tante ser los primeros en aceptar que, hasta el día de hoy y hasta donde conocemos, Diálogo no ha sido utilizado con fines político-partidistas, procede que nos preguntemos: ¿qué garantías hay de que las personas que hoy, o mañana, controlan la Universidad de Puerto Rico no utilicen dicha publicación como un instrumento indebido de propaganda política? La contestación en la negativa resulta ser obvia. Ahora bien, ello no es lo realmente crucial en este asunto.
Lo verdaderamente importante lo son las implicaciones que tiene la errónea norma que hoy se establece por el Tribunal. Si una corporación pública como la Universidad de Puerto Rico tiene derecho —meramente debido al hecho que el Presidente de la misma “garantice” su imparcialidad editorial— a publicar un mensuario sin que la Comisión Estatal de Elecciones pueda pasar juicio sobre la imparcia-lidad y corrección, desde un punto de vista de propoganda política indebida, de su contenido en un año eleccionario, ¿qué impide que otras agencias o corporaciones públicas del Gobierno hagan lo mismo durante el año de 1996 o en años eleccionarios subsiguientes?
Esto es, la opinión emitida abre las puertas para que cualquier jefe de una corporación pública pueda anunciar, con bombos y platillos, la creación de una publicación la cual, conforme sus palabras en ese momento, no será uti-lizada por dicha corporación pública como instrumento del Gobierno para difundir los supuestos logros del mismo. Dicha actuación o “garantía verbal”, conforme la opinión emi-tida, será suficiente para convertir a dicha publicación en un “foro público por designación”, el cual estará inmune de fiscalización por la Junta de Anuncios de la Comisión Es-tatal de Elecciones.
*903V
En síntesis, disentimos debido al hecho de que no pode-mos refrendar una opinión que establece un erróneo y pe-ligroso precedente en nuestra jurisdicción, el cual, al gra-vemente afectar y lastimar el derecho al sufragio, resulta igualmente perjudicial para nuestro sistema democrático de gobierno.

 Véase Art. 8.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3351.


 En Sepúlveda v. U.P.R., 115 D.P.R. 526, 527 (1984), expresamos que la Uni-versidad es “una corporación pública, de génesis legislativa, encargada de la educa-ción superior en Puerto Rico”.


 Desafortunadamente nuestra jurisprudencia está huérfana de expresiones al respecto. Ello nos obliga a acudir a la jurisprudencia federal.


 Yick Wo v. Hopkins, 118 U.S. 356, 370 (1886).


 En cuanto al codemandante Luis Fernando Coss, el cual es un empleado por contrato de la Universidad de Puerto Rico, éste no puede tener mayores derechos que los que tiene Diálogo o la Universidad de Puerto Rico respecto al derecho de “libertad de prensa” garantizado por la Constitución.